Case 8:18-cv-00813-CJC-KES Document 72 Filed 12/31/18 Page 1 of 3 Page ID #:443


       f




                                    UNITED STATES                                WRITER & DIRECT DIAL
                        SECURITIES AND EXCHANGE COMMISSION
                                                                                 HOWARD A. FISCHER
                             NEW YORK REGIONAL OFFICE                              (212) 336-0589
                               BROOKFIELD PLACE, 200 VESEY STREET, SUITE 400
                                     NEW YORK, NEW YORK 10281-1022




                 In re SEC v. Premier Holdings, et al., 18-cv-00813 (CJC)(KES)



              PRE-CONFERENCE SUBMISSION OF PLAINTIFF
  SECURITIES AND EXCHANGE COMMISSION WITH RESPECT
  TO INFORMAL DISCOVERY DISPUTE RESOLUTION BEFORE
                    MAGISTRATE JUDGE KAREN E. SCOTT



                                          December 31, 2018

                                          Howard Fischer
                                        Bennett Ellenbogen
                                       Attorneys for Plaintiff
                          SECURITIES AND EXCHANGE COMMISSION
                           Brookfield Place, 200 Vesey Street, Room 400
                                   New York, NY 10281-1022
                                          (212) 336-0589
                                     Email: FischerH@sec.gov
                                      EllenbogenB@sec.gov


 cc:       Opposing counsel (via ECF)
Case 8:18-cv-00813-CJC-KES Document 72 Filed 12/31/18 Page 2 of 3 Page ID #:444



         On March 13, 2018, or over nine months ago, plaintiff Securities & Exchange Commission
 (“SEC”) served discovery requests on defendants Premier Holding Corp. (“Premier”) and Randall
 Letcavage (“Letcavage”) (collectively, “Defendants”). Exhibits A and B. To facilitate discovery,
 the SEC provided defense counsel (who was not the same counsel Defendants retained during the
 investigation) with productions from the investigatory phase, bates stamped. See Exhibit C.
         Although defense counsel repeatedly assured the SEC that he was “working through
 documents,” efforts over several months to get a date for production proved unavailing. See, e.g.,
 the correspondence attached hereto as Exhibit D. Ultimately, when Defendants produced responses
 in August 2018 (Exhibits E and F), they interposed the same blunderbuss objections to every
 single request, and produced a small fraction of what was requested. The SEC’s attempts to follow
 up (some of which are attached hereto as Exhibit G) were met with additional delays.
         1. Defendants Have Failed to Produce Documents In Response to Most Requests
         Defendants failed to produce documents other than in response to Request Nos. 1, 2, 4, 9,
 10, 13 and 14; instead, they objected that responsive documents were previously produced.
         As noted, in order to facilitate Defendants’ ability to respond to discovery requests, the
 SEC provided, in bates stamped fashion, the entirety of the prior production to Defendants. The
 SEC’s document requests instructed Defendants that while they did not have to re-produce
 documents previously provided in the investigation, they had to identify those documents by bates
 numbers. See Ex. A at 5; Exhibit B at 5.
         This was not done. The simple assertion that “many of such documents” were previously
 produced during the investigation is close to useless absent an identification, by bates number, of
 which previously provided documents satisfy each request. The SEC’s review of those previous
 productions indicates that, in fact, those productions did not satisfy the SEC’s current discovery
 requests. The SEC therefore requests that Defendants be ordered to produce, by January 18, 2019,
 responsive documents to those Requests for which no responsive documents were previously
 produced; or identify, by bates number, those documents claimed to be responsive on a request-by-
 request basis.
         2. Defendants Failed to Produce Materials Referenced in the Absher Testimony
         During her testimony on October 18, 2018, Connie Absher, a former employee of
 Defendants’, testified as to the existence of certain documents that the SEC had requested but were
 not turned over previously. Ms. Absher stated that the Quickbooks introduced as Deposition
 Exhibit 39 would have likely had documents attached constituting back up for many of the entries.
 See, e.g., Absher Transcript at 74, 76-77. Ms. Absher testified, “I kept files for pretty much
 everything.” Id. at 78. Second, Ms. Absher testified that there were emails and other documents
 memorializing her audit of TPC contracts, a central issue in this litigation. Transcript 103. Ms.
 Absher also testified that with respect to the results of her audit: “I’m pretty sure I had it in an
 Excel sheet, so I think there was a document created.” Transcript at 107; see also id. at 109 (“I
 remember I had to write it on something.”) These transcript pages are attached as Exhibit H.
         Since these materials would be responsive to multiple document requests (including
 Document Request Nos. 1, 2, 6, 9, and 23), the SEC demanded their production following the
 deposition. See Exhibit I. Notwithstanding repeated promises that Premier was “in the process” of
Case 8:18-cv-00813-CJC-KES Document 72 Filed 12/31/18 Page 3 of 3 Page ID #:445



 responding (see emails attached as Exhibit J) nothing was ever provided. The SEC therefore
 requests that that Defendants be ordered to produce these materials on or before January 18, 2018.
         3. Defendants Have Refused to Provide A 30(b)(6) Witness
         On September 20, 2018, the SEC served notice for a Fed.R.Civ.Proc. 30(b)(6) deposition
 regarding Premier’s document productions in both the investigation and the above-captioned
 action. Exhibit K. As the correspondence attached as Exhibit L attests, while Defendants originally
 identified Letcavage as the 30(b)(6) witness in an email dated October 9, 2018, they have refused
 to produce a witness. First, they cancelled the scheduled deposition only days before it was to
 commence (and after the SEC counsel had made plans to come to Los Angeles). Then, after that
 deposition was rescheduled for December 6, 2018, defense counsel cancelled it by email dated
 December 4, after the SEC attorneys had arrived in Los Angeles. Moreover, that December 6
 email then identified another person as the 30(b)(6) witness, but then claimed she was unavailable
 during the time the SEC attorneys were in Los Angeles.
         The SEC requests that Defendants be compelled to pay for the court reporter’s time for the
 cancelled December 6 deposition, two days of the SEC’s hotel bills in Los Angeles, as well as a
 portion of the flight costs. Furthermore, the SEC requests that Defendants be ordered to provide
 the 30(b)(6) witness in NYC, at the SEC’s office, at Defendant’s cost, at a date certain convenient
 to SEC counsel, and as expeditiously as possible.
         4. Defendants Have Failed To Provide a Privilege Log to Bolster Privilege Claims.
         Although Defendants interposed privilege objections to each request, no privilege log has
 been provided, and Defendants have declined to state whether they will ever produce a privilege
 log. Rule 26(b)(5) provides that “When a party withholds information otherwise discoverable by
 claiming that the information is privileged or subject to protection as trial-preparation material, the
 party must: (i) expressly make the claim; and (ii) describe the nature of the documents,
 communications, or tangible things not produced or disclosed—and do so in a manner that,
 without revealing information itself privileged or protected, will enable other parties to assess the
 claim.” Courts in this Circuit have routinely stated that compliance with this Rule requires the
 timely provision of a privilege log, and that failure to do so can constitute a waiver of any claimed
 privilege. See Loop Al Labs Inc. v. Gatti, 2016 WL 3001158, *2 (N.D.Cal. May 25, 2016);
 Robinson v. County of San Joaquin, 2014 WL 3845775, *1 (E.D.Cal. July 31, 2014) (“Privilege
 logs should contain the following information: general nature of the document, the identity and
 position of its author, the date of authorship, identity and position of recipients, location of the
 document, and reason document was withheld.”)
         Furthermore, while Defendants have interposed privilege objections to each and every
 Request, they have improperly failed to state whether or not any otherwise responsive documents
 were withheld, in violation of Fed.R.Civ.Proc. 34(b)(2)(C). The SEC requests that Defendants be
 required to state whether any privileged materials are being withheld, and to produce the detailed
 privilege log federal rules require, on or before January 18, 2019.
